Case 1:19-cv-00567-CFC-CJB Document 48 Filed 01/31/20 Page 1 of 2 PageID #: 1068




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CAREDX, INC.

 and

 THE BOARD OF TRUSTEES OF THE
 LELAND STANFORD JUNIOR                            C.A. No. 19-cv-567-CFC-CJB
 UNIVERSITY,
                Plaintiffs,

                v.

 NATERA, INC.,

                       Defendant.

                                     NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on January 31, 2020, a copy of: (i) Plaintiffs’ First Set of

 Interrogatories (Nos. 1-7) and (ii) Plaintiffs’ First Set of Requests for Production of Documents

 (Nos. 1-34) was served on the following as indicated:

 Via E-Mail                                        Via E-Mail
 Jack B. Blumenfeld                                Charles K. Verhoeven
 Derek J. Fahnestock                               Andrew M. Holmes
 Anthony D. Raucci                                 Carl G. Anderson
 Morris, Nichols, Arsht & Tunnell LLP              Sandra L. Haberny
 1201 North Market Street                          Miles D. Freeman
 P.O. Box 1347                                     QUINN EMANUEL URQUHART &
 Wilmington, DE 19899                              SULLIVAN, LLP
 jblumenfeld@mnat.com                              charlesverhoeven@quinnemanuel.com
 dfahnestock@mnat.com                              drewholmes@quinnemanuel.com
 araucci@mnat.com                                  carlanderson@quinnemanuel.com
                                                   sandrahaberny@quinnemanuel.com
 Attorneys for Defendant Natera, Inc.              milesfreeman@quinnemanuel.com
                                                   Natera-qeteam@quinnemanuel.com

                                                   Attorneys for Defendant Natera, Inc.
Case 1:19-cv-00567-CFC-CJB Document 48 Filed 01/31/20 Page 2 of 2 PageID #: 1069




 Dated: January 31, 2020                   Respectfully submitted,

                                           FARNAN LLP

                                           /s/ Brian E. Farnan
                                           Brian E. Farnan (Bar No. 4089)
                                           Michael J. Farnan (Bar No. 5165)
                                           919 N. Market St., 12th Floor
                                           Wilmington, DE 19801
                                           (302) 777-0300
                                           (302) 777-0301 (Fax)
                                           bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                           Edward R. Reines (admitted pro hac vice)
                                           Derek C. Walter (admitted pro hac vice)
                                           WEIL, GOTSHAL & MANGES LLP
                                           201 Redwood Shores Parkway
                                           Redwood Shores, CA 94065
                                           (650) 802-3000

                                           Stephen P. Bosco (admitted pro hac vice)
                                           WEIL, GOTSHAL & MANGES LLP
                                           2001 M St., NW
                                           Washington, DC 20036
                                           (202) 682-7000

                                           Attorneys for Plaintiffs




                                       2
